Citation Nr: 1104644	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  97-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating disability based on individual 
unemployability (TDIU) between May 3, 1977 and August 31, 1994.  


REPRESENTATION

Veteran represented by:	Kevin A. Calia, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1964 to December 
1966.               

The Veteran initially claimed entitlement to a TDIU on May 3, 
1977.  In several subsequent decisions by VA, his claim was 
denied.  In September 1995, however, the RO granted the Veteran a 
TDIU rating, effective August 31, 1994.  The Veteran disagreed 
with the assigned effective date in several subsequent claims.  
The RO and Board denied the Veteran's claim in several subsequent 
decisions.  

The Veteran has maintained that the appropriate effective date 
for his TDIU has been May 3, 1977, the date of his original claim 
for that rating.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(in general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later). 
  
This particular matter comes before the Board by way of an 
October 2003 motion which alleged clear and unmistakable error 
(CUE) in prior Board decisions that either denied a TDIU rating 
or, after it had been granted, denied an earlier effective date 
for the rating.  In an August 2005 decision, the Board denied the 
Veteran's motion.  The Veteran appealed that decision to The U.S. 
Court of Appeals for Veterans Claims (Court), which affirmed the 
Board's decision in February 2008.  The Veteran then appealed 
that decision to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) which, in an August 2009 decision, 
vacated the Court's decision.  The Federal Circuit found that the 
Veteran's earlier effective date claim for the assignment of his 
TDIU had been unconstitutionally denied due to the insertion into 
the record of an altered document that may have been relied upon 
in denying the Veteran's claim.  Accordingly, the Federal Circuit 
remanded this matter to the Court, stating that a de novo 
determination must be made into the Veteran's earlier effective 
date claim.  As such, the issue now before the Board is whether a 
TDIU has been warranted between May 3, 1977, the date of original 
claim, and August 31, 1994, the effective date of the grant for a 
TDIU.  


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his service-connected lower back disorder 
rendered him unemployable under VA guidelines between May 3, 1977 
and August 31, 1994.  


CONCLUSION OF LAW

The criteria for an effective date of May 3, 1977, for the grant 
of a TDIU, have been met.  38 U.S.C.A. §§ 1110, 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (a) and (b), 
4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the preponderance of the 
evidence of record indicates that a TDIU was unwarranted between 
May 3, 1977 and August 31, 1994.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.    

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

In an October 1975 rating decision, the Veteran was service 
connected for two disorders - a lower spine disorder 
(postoperative laminectomies for ruptured intervertebral disc 
with radiculopathy) at 40 percent disabling, and amebic dysentery 
at 0 percent disabling.  Both of these ratings were effective 
October 3, 1974.  The latter disorder has continued as 
noncompensably rated.  However, in April 1977, the disability 
evaluation for the lower spine disorder was increased to 60 
percent, also effective October 3, 1974.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1974).  In October 1987, the RO continued 
the 60 percent rating from August 1, 1987, for postoperative 
status, laminectomies with residuals of intervertebral disc 
syndrome with radiculopathy, and status post lumbar hemi-
laminectomy at L5-S1 with foraminotomy on the right with 
diskectomy and lumbar laminectomy and removal of the herniated 
lumbar disc at L4-5 on the left.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (1987).  That rating remained in effect 
until the Veteran's TDIU was granted in August 1994.  
Accordingly, based on the 60 percent rating for the lower spine 
disorder between May 1977 and August 1994, the Veteran has been 
eligible for a TDIU during that period under 38 C.F.R. § 4.16a.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The Board will next address whether the preponderance of the 
evidence indicates that the Veteran's lower spine disorder did 
not render him unable to secure or follow a substantially gainful 
occupation between May 1977 and August 1994.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The evidence dated between May 1977 and August 1994 consists of 
VA treatment records, private treatment records, VA examination 
reports, the Veteran's statements, and statements from the 
Veteran's mother, spouse, friends, co-workers, and his employer.  
The Board finds this evidence to be in equipoise with regard to 
the matter at issue here.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

Certain evidence of record supports the Veteran's claim to a TDIU 
between May 1977 and August 1994.  

VA medical evidence dated in the late 1970s indicated that the 
Veteran had very limited motion which caused pain.  Moreover, a 
September 1977 VA examination report of record indicates that the 
Veteran underwent laminectomy in 1973 and 1974.  The examiner 
noted the Veteran's complaints of limitation and constant severe 
pain.  He noted the Veteran's complaints of pain in his lower 
left extremity.  The Veteran reported that "sitting in one 
position will lead to severe low back and leg pain, both."  The 
examiner noted diminished sensation in the left lower extremity.  
The examiner noted the Veteran's low back muscles as tender, 
weak, and taut.  In attempting to assess the Veteran's range of 
motion, the examiner noted significant pain and an inability to 
move.  He noted the Veteran's difficulty in stepping off of the 
examination table.  And the examiner noted that, during the 
attempt to assess range of motion, "a cramp developed in the 
left foot, clawing the toes in firm contraction and plantar 
flexion, which persisted until he ... hobbled around the room for 
about 3 minutes."  The examiner characterized the Veteran's gait 
as antalgic.  

The record also shows that the Veteran underwent additional back 
surgeries in 1984 and 1987 for which he received temporary total 
ratings  See 38 C.F.R. § 4.30. 

In a July 1984 VA examination report, the Veteran reported that 
he had not worked for several years.  He indicated that he slept 
on his side due to pain.  He complained of soreness in his ankles 
and legs, and radiation in the outer side of the right leg.  He 
indicated that he did not do yard work, and that his spouse mowed 
the lawn.  The examiner indicated that the Veteran moved from his 
chair with care.  He noted the Veteran as pushing himself up with 
his arms, and that he was careful about reaching his socks.  The 
examiner indicated that the Veteran was "listing to the right."  
The examiner noted that the Veteran had undergone low back 
surgeries in 1973, 1974 and most recently, in 1984.  The examiner 
noted an absent ankle reflex, and suggested muscle atrophy in 
right calf compared to the left.  The examiner noted persistent 
low back and radicular pain.  

Private treatment records dated from February to June 1987 
indicate that the Veteran underwent a fourth low back surgery in 
April 1987, a lumbar laminectomy with removal of a recurrent 
herniated lumbar disc.   

In May 1988, the VA Acting Director, Compensation and Pension 
Service, notified the RO that the employment information provided 
by the Veteran in July 1984 "established a reasonable claim for 
[TDIU]."  

The record also contains a supportive report and opinion from the 
only professional of record to expressly comment on the immediate 
issue before the Board - i.e., was the Veteran unemployable 
between May 1977 and August 1994.  In a June 2010 letter of 
record, a vocational consultant indicated a review of the 
voluminous claims file, and a personal assessment of the Veteran.  
See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions 
must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  This examiner opined that the Veteran was 
unemployable "from 1977 to 1994."  In support, this examiner 
cited a Social Security Administration (SSA) report which found 
the Veteran unemployable from 1976 because the Veteran "did not 
possess the physical tolerances for even sedentary work, on a 
regular and continuing basis[.]"  This examiner noted that the 
Veteran did not engage in employment that would have enabled him 
to change his career path to one that did not involve labor-
intensive work.    

This examiner also noted that he considered the Veteran's own 
statements regarding his disability.  The Board notes that 
laypersons are generally not capable of opining on matters 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  But lay testimony is competent to establish 
the presence of observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Indeed, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  As such, the Board finds the Veteran's 
many lay statements of record, which this examiner referred to, 
to be of probative value.  He is competent to testify to the pain 
and limitation caused by his lower spine as these are observable 
symptoms.  He is competent moreover to comment on the way in 
which his back disorder affects him while engaging in manual 
labor, and while sitting down.  In considering this subjective 
evidence, the private examiner stated that, generally, from 1977 
to 1994, the Veteran's "daily activities focused on pain 
management issues and medical rehabilitation, making a full-time 
work routine unfeasible."  

The vocational consultant stated in conclusion that the Veteran's 
inability to work between 1977 and 1994 extended "to all 
occupations in the labor market."  He indicated that the 
Veteran's physical limitations and pain management problems 
precluded him from employment "[n]o matter the exertional level 
of the job[.]"     

The Board also notes several other lay statements of record 
pertaining to the period of time at issue here.  In statements of 
record included in the claims file just prior to the Veteran's 
TDIU claim, the extent of the Veteran's disability is described.  
In December 1976 statements, the Veteran's mother detailed the 
Veteran's strong work ethic, and the pain and mental anguish he 
then experienced.  The Veteran's spouse described the Veteran's 
"tremendous" pain, his "many sleepless nights", and that the 
Veteran "has been home for about seven weeks now, laying on our 
living room floor, hoping and praying the pain will go away."  A 
former co-worker of the Veteran noted the Veteran's pain and 
discomfort due to "difficulty in remaining seated" at work, and 
noted the Veteran's "constant severe and debilitating back 
pain."  In three statement dated in 1977 from the Veteran's 
former employer, it is indicated that the Veteran, "suffered 
constant and severe back and leg pain."  The employer indicated 
that the Veteran could not continue with employment, as the 
Veteran spent the majority of his last month with the company, 
"laying down on the floor behind the counter, and not moving his 
body unless it was absolutely necessary."    

In sum, the record contains evidence of record supporting the 
Veteran's claim that he was not capable of any type of employment 
from 1977 to 1994.  

Nevertheless, the Board notes that certain evidence of record 
counters the Veteran's claim to a TDIU between May 1977 and 
August 1994.  

The September 1977 VA examination report indicated that the 
Veteran reported that he aspired to engage in employment that did 
not involve "use of stress upon the low back."  Indeed, from 
April 1977 to December 1978, the Veteran received Chapter 31 
benefits for vocational rehabilitation training in electronics.  
An October 1977 VA x-ray report indicated no apparent anomaly and 
no evidence of injury or disease.  The July 1984 VA examination 
report indicated that the Veteran may have been capable of 
employment.  According to that report, the Veteran indicated that 
he had been engaged in repair work in his home since December 
1978.  He stated that he had been the president of a Veterans' 
legal rights organization since July 1981.  This reportedly 
involved sedentary work at home with typing and telephone usage.  
He indicated that he hoped to do more writing and perhaps go into 
business for himself.  Moreover, the Veteran indicated that he 
engaged in daily walks.  On examination, he had forward bending 
to 30 degrees, backward bending to 10 degrees and lateral bending 
to 15 degrees.  An accompanying July 1984 VA x-ray report of the 
lumbar spine indicated minimal degenerative disc disease 
suggested at L-3-4 and L-4-5.  Moreover, private treatment 
records dated in June 1987 showed only mild vertebral pain and 
slight left lower extremity pain and indicated that the Veteran 
was then able to sleep at night.  One entry on a June 1987 
private record indicated that the Veteran's 1987 surgery resulted 
in "dramatic improvement[.]"  And finally, evidence of the 
Veteran's capacity for sedentary employment can be found in the 
dozens if not hundreds of typed and detailed letters of record 
from the Veteran submitted between 1977 and 1994.  These letters 
indicate a capacity for thought, organization, and concentration, 
and indicate an ability to type, presumably seated, for extended 
periods of time.  

In sum, certain evidence of record indicates that, between 1977 
and 1984, the Veteran was incapable of any type of employment due 
to pain from his lower back disorder, and from the time and focus 
necessary for its treatment.  Other evidence indicates that, 
though the Veteran suffered pain and limitation, he was 
nevertheless capable of sedentary employment during that time 
period.  The Board has reviewed and assessed this evidence, most 
of which is competent and credible.  Ultimately, the Board cannot 
find that a preponderance of this evidence indicates that the 
Veteran was not unemployable from 1977 to 1994.  Indeed, the 
evidence of record is in equipoise on that issue.  See Alemany, 
supra.  As such, this is an appropriate case in which to grant 
the claim by invoking VA's doctrine of reasonable doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).













(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU is granted from May 3, 1977, subject to 
regulations governing the payment of monetary awards.



			
	JOHN E. ORMOND, JR.	P. M. DILORENZO
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
MARK W. GREENSTREET
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


